              Case 1:21-mc-00032 Document 1 Filed 01/15/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

TRIBE OF TWO, LLC,                           )
                                             )
       Plaintiff/Opposer,                    )
                                             )
     v.                                      )    Misc. Case No.:
                                             )
TOD’S S.P.A.,                                )
                                             )
       Defendant/Applicant.                  )
                                             )

   TOD’S S.P.A.’S APPLICATION FOR THE ISSUANCE OF A SUBPOENA BY THE
                            CLERK OF COURT

          Tod’s S.p.A. (“Tod’s”), Applicant in U.S. Trademark Trial and Appeal Board Opposition

Proceeding No. 91245265, by and through undersigned counsel and pursuant to 35 U.S.C. § 24,

hereby moves for entry of an order directing the Clerk of Court for the United States District Court

for the Southern District of New York to issue a subpoena for a deposition duces tecum of nonparty

witness Susan Korey, residing in New York City and within the jurisdiction of this Court, in the

form attached hereto as Exhibit A.

          WHEREFORE, Tod’s hereby respectfully requests the Court GRANT the instant motion.

A proposed order is attached for the Court’s convenience.

       Dated: January 15, 2021.

                                                     Respectfully submitted,
                                                     THE SLADKUS LAW GROUP

                                                     s/ Carrie A. Hanlon
                                                     Carrie A. Hanlon
                                                     SDNY Bar No. CH2273
                                                     Email: carrie@sladlaw.com
                                                     Mark L. Seigel
                                                     Ga. Bar No. 634617
                                                     Email: mark@sladlaw.com
                                                     Jeffrey B. Sladkus



                                                 1
Case 1:21-mc-00032 Document 1 Filed 01/15/21 Page 2 of 2




                               Georgia Bar No. 651220
                               Email: jeff@sladlaw.com
                               Jason H. Cooper
                               Georgia Bar No. 778884
                               Email: jason@sladlaw.com

                               1397 Carroll Drive
                               Atlanta, Georgia 30318
                               Main: (404) 252-0900
                               Fax: (404) 252-0970

                               Attorneys for Applicant




                           2
